     Case 2:20-mj-09061-RBM Document 1 Filed 04/03/20 PageID.1 Page 1 oft:ioA
                                                                           4 :LJ-01·2O .




 1
 2

 3                                                                                II: 11
                                                                                      ·--     .,   . •' -, 'I

 4                                                                                    1.; \



 5
 6

 7
                            UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                      Case No.:·   2 0 MJ 9 0 6 1
10
                                                     COMPLAINT FOR VIOLATION OF
11                             Plaintiff,
            V.
12                                                   Title 21, U.S.C., Secs. 952 and 960 -
                                                     Importation of Controlled Substance
13    Justin Lee WILEY
                                                      (Felony)
14
                               Defendant.
15
16
17
18         The undersigned complainant being duly sworn states:

19         On or about April O1, 2020, within the Southern District of California, defendant,
20
     Justin Lee WILEY, did knowingly and intentionally import 500 grams and more, to wit:
21
22 approximately 2.43 kilograms (5.36 pounds) of a mixture and substance containing a
23 detectable amount of methamphetamine, a Schedule II Controlled Substance, into the
24
     United States from a place outside thereof, in violation of Title 21, United States Code,
25
26 Sections 952 and 960.

27
28
     Case 2:20-mj-09061-RBM Document 1 Filed 04/03/20 PageID.2 Page 2 of 4



          The complainant states that this complaint is based on the attached Statement of
 1
 2 Facts, incorporated herein by reference.
 3
 4

 5
 6
 7
          SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 3RD
 8
     DAY OF APRIL 2020.
 9
10
11                                        ~                            NTENEGRO
                                          U. S. MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     Case 2:20-mj-09061-RBM Document 1 Filed 04/03/20 PageID.3 Page 3 of 4



 l   UNIED STATES OF AMERICA
           V.
 2
     Justin Lee WILEY
 3
                                      STATEMENT OF FACTS
 4
           This complaint is based on the personal observations, investigation, and information
 5
 6   furnished to U.S. Homeland Security Investigations Special Agent Gustavo Carrillo.
 7         On April 01, 2020, at approximately 07:28 p.m., Justin Lee WILEY (WILEY), a
 8
     United States Citizen, presented a California Identification Card bearing the above name,
 9
10 and applied for entry into the United States at the Pedestrian lanes of the Calexico,
11
     California West Port of Entry.
12
           While assigned to Pedestrian Lanes, United States Customs and Border Protection
13
14 Officer (CBPO) C. Roberts took a negative oral Customs Declaration from WILEY.
15
     During the inspection, CBPO C. Roberts observed that WILEY' s hands were constantly
16
     shaking as he asked WILEY questions. As CBPO C. Roberts examined WILEY further,
17
18 he noticed a bulge on WILEY's back. CBPO C. Roberts then escorted WILEY to the
19
     Pedestrian Secondary Inspection Office for further inspection.
20
           During Secondary Inspection, CBPO C. Roberts conducted a full pat-down of
21
22 WILEY. During the pat-down, CBPO C. Roberts discovered five (5) packages wrapped
23
     with cellophane around WILEY's torso.
24
           CBPO C. Roberts then requested a screening by a Canine Enforcement Officer
25
26 (CEO) utilizing a Human/Narcotics Detection Dog (HNDD).             The HNDD screening
27
     re·sulted in a positive alert to WILEY' s back and waist area.
28
                                                   3
     Case 2:20-mj-09061-RBM Document 1 Filed 04/03/20 PageID.4 Page 4 of 4



            After the screenmg, CBPO C. Roberts escorted WILEY to the Secondary
 1
 2 Inspection office where he removed the packages from WILEY's torso. CBPO C. Roberts
 3
     then field tested the packages which resulted positive for Methamphetamine. All packages
 4
     discovered on WILEY's body were weighed for a total of2.43 kilograms (5.36 pounds).
 5
 6         WILEY was subsequently arrested for importation of Methamphetamine and
 7
     interviewed by Special Agents from Homeland Security Investigations, Calexico.
 8
 9
           Prior to reading WILEY his rights under Miranda, agents asked WILEY basic

10 biographical questions, WILEY interrupted and made the spontaneous statement that he
11
     had tried to let it be known that his female companion, which had been arrested along with
12
13 him for importing Methamphetamine, had nothing to do with it, and further stated that it
14 was all his fault.   WILEY was .subsequently placed under arrest for Importation of a
15
     Controlled Substance.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
